Citation Nr: 1342855	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-47 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a urethrovaginal fistula.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2013, the Veteran appeared before the undersigned for a personal hearing at the Portland RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to obtain potentially relevant treatment records.  Specifically, in 2008, the Veteran's VA treatment provider referred her to a urogynocologist at Oregon Health and Science University.  Efforts must be made to obtain any records from that physician.

After receipt of these records, an additional VA examination/opinion is required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment she has received for her urinary incontinence and leakage since June 2012, and make arrangements to obtain all identified records, including updated VA treatment records.  Also, ask the Veteran if she ever consulted with Dr. Gregory, a urogynocologist, at Oregon Health and Science University (OHSU) in or around 2008.  If so, make arrangements to obtain all records.

2.  Following completion of the above directive, schedule the Veteran for an appropriate examination to address the etiology of her urinary incontinence and leakage.  All relevant diagnostic tests should be conducted, including especially any tests designed to detect urethrovaginal or vesicovaginal fistula.  The examiner's report must indicate a review of the physical and virtual claims files.

While required to review the claims files in their entirety, the examiner's attention is directed to the following pertinent information:

a.  The Veteran was on active duty from August 2001 to August 2007.  She has been service connected for cystocele, relaxation of the perineum, and status post vaginal tear.

b.  During service, the Veteran gave birth to her daughter (in April 2007).  During the birth, the Veteran had a third degree perineal midline laceration, which was repaired.

c.  After service:

i.  The Veteran underwent surgery in November 2010 to place a urethral sling (pubovaginal sling); in February 2011 to replace the pubovaginal sling, along with pevichol and bone anchors, as well as to repair cystocele; and, in May 2011 for urethrolysis/sling lysis.

ii.  In June 2012, her treating physician noted that the Veteran still had leakage of unknown etiology.

The examiner is asked to list all diagnoses, and for each one that is not already service-connected, to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner must specifically determine whether the Veteran currently has a urethrovaginal fistula or residuals thereof.

The examiner is asked to take the Veteran's lay statements into consideration, and to support all opinions with explanatory rationale, i.e., with medical explanation or citation to the record.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


